





AMENDMENT TO SEVERANCE PAY AGREEMENT

This Amendment (the “Amendment”) to the Amended and Restated Severance Pay
Agreement by and between Sempra Energy, a California corporation (“Sempra
Energy”), and DONALD E. FELSINGER (the “Executive”), dated as of November 4,
2008 (the “Restated Agreement”), is hereby made and entered into effective as of
December 6, 2010, by and between Sempra Energy and the Executive.  Capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Restated Agreement.




WHEREAS, Sempra Energy and the Executive entered into the Restated Agreement;




WHEREAS, Sempra Energy and the Executive desire to amend the Restated Agreement
to provide for the following:  (1) Sempra Energy’s waiver of its right to
provide notice of non-extension of the Restated Agreement during the ninety (90)
day period commencing on or next following the date hereof; (2) the replacement
of the parachute payment excise tax gross-up provision with a parachute payment
best pay limitation provision; and (3) the elimination of certain references to
tax gross-up payment provisions.




WHEREAS, Sempra Energy and the Executive desire to continue the Executive’s
employment with Sempra Energy in accordance with the terms and conditions of the
Restated Agreement, as amended by this Amendment.




NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth in this Amendment, and other good and valuable consideration,
the parties hereto, intending to be legally bound, agree as follows:




1.

Waiver of Notice not to Extend Restated Agreement.  Sempra Energy hereby waives
its right pursuant to Section 19(j) of the Restated Agreement to provide written
notice to the Executive, during the ninety (90) day period commencing on or next
following the date hereof, that Sempra Energy does not wish to extend the
Restated Agreement.  Nothing herein shall affect the rights of Sempra Energy
pursuant to Section 19(j) to provide written notice of non-extension during any
subsequent ninety (90) day period.

2.

Parachute Payment Best Pay Limitation Provision.  Section 9 of the Restated
Agreement is hereby amended in its entirety to read as follows:




Section 9.

Limitations on Payments by the Company.  

(a)

Anything in this Agreement to the contrary notwithstanding and except as set
forth in this Section 9 below, in the event it shall be determined that any
payment or distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the  Executive, whether
paid or payable pursuant to this Agreement or otherwise (the “Payment”) would be
subject (in whole or in part) to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, subject to subsection (b), the Pre-Change in
Control Severance Payment or the Post-Change in Control Severance Payment,
whichever is applicable (the “Severance Payment”), payable under this Agreement
shall be reduced under this subsection (a) to the amount equal to the Reduced
Payment.  For the Severance Payment payable under this Agreement, the “Reduced
Payment” shall be the amount equal to the greatest portion of the Severance
Payment (which may be zero)  that, if paid, would result in no portion of any
Payment being subject to the Excise Tax.  

(b)

The Severance Benefit payable under this Agreement shall not be reduced under
subsection (a) if:  

(i)

such reduction in such Severance Payment is not sufficient to cause no portion
of any Payment to be subject to the Excise Tax, or

(ii)

the Net After-Tax Unreduced Payments (as defined below) would equal or exceed
one hundred and five percent (105%) of the Net After-Tax Reduced Payments (as
defined below).  

For purposes of determining the amount of any Reduced Payment under subsection
(a), and the Net-After Tax Reduced Payments and the Net After-Tax Unreduced
Payments, the Executive shall be considered to pay federal, state and local
income and employment taxes at the Executive’s applicable marginal rates taking
into consideration any reduction in federal income taxes which could be obtained
from the deduction of state and local income taxes, and any reduction or
disallowance of itemized deductions and personal exemptions under applicable tax
law).  The applicable federal, state and local income and employment taxes and
the Excise Tax (to the extent applicable) are collectively referred to as the
“Taxes”.

(c)

The following definitions shall apply for purposes of this Section 9:

(i)

“Net After-Tax Reduced Payments” shall mean the total amount of all Payments
that the Executive would retain, on a Net After-Tax Basis, in the event that the
Severance Payment payable under this Agreement is reduced pursuant to subsection
(a).

(ii)

“Net After-Tax Unreduced Payments” shall mean the total amount of all Payments
that the Executive would retain, on a Net After-Tax Basis, in the event that the
Severance Payment payable under this Agreement is not reduced pursuant to
subsection (a).

(iii)

“Net After-Tax Basis” shall mean, with respect to the Payments, either with or
without reduction under subsection (a) (as applicable), the amount that would be
retained by the Executive from such Payments after the payment of all Taxes.  In
the case of a Payment subject to Treasury Regulation Section 1.280G-1 A-24(b) or
(c), the “Net After-Tax Basis” of such Payment shall be determined based on the
amount that would be retained by the Executive from the full amount of such
Payment after the payment of all Taxes.

(d)

All determinations required to be made under this Section 9 and the assumptions
to be utilized in arriving at such determinations, shall be made by a nationally
recognized accounting firm as may be agreed by the Company and the Executive
(the “Accounting Firm”); provided, that the Accounting Firm’s determination
shall be made based upon “substantial authority” within the meaning of Section
6662 of the Code.  The Accounting Firm shall provide detailed supporting
calculations to both the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment
or such earlier time as is requested by the Company.  All fees and expenses of
the Accounting Firm shall be borne solely by the Company.  Any determination by
the Accounting Firm shall be binding upon the Company and the Executive.  For
purposes of determining whether and the extent to which the Payments will be
subject to the Excise Tax, (i) no portion of the Payments the receipt or
enjoyment of which the Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account, (ii) no portion of the Payments shall be
taken into account which, in the written opinion of the Accounting Firm, does
not constitute a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code (including by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Payments shall be taken into
account which, in the opinion of the Accounting Firm, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the base amount (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation, and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Payments shall be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

3.­

Elimination of Tax Gross-Up Payments.  The Restated Agreement is hereby amended
to delete all references to “tax gross-up payments” and “Gross-Up Payments,”
including, without limitation, the occurrences of such terms or related
references in the following provisions:

a.

In Section 1 of the Restated Agreement, the definition “Gross-Up Payment” is
hereby deleted in its entirety.

b.

In Section 1 of the Restated Agreement, in the definition of “Section 409A
Payments,” subsection (g) is amended to read in its entirety as follows:  “(g)
the financial planning services under Sections 5(e) and 6(f)”, subsection (h) is
deleted, and subsection (i) is redesignated as subsection (h).

c.

In the first paragraphs of Sections 5 and 6, the phrase “and the related tax
gross up payments” is deleted, and the phrase “Tax Gross Up” is deleted from the
headings of Sections 5(e) and 6(f).

d.

In Section 10 of the Restated Agreement, in the first sentence thereof, the
phrase “and to the extent required by Section 409A of the Code and Treasury
Regulations thereunder, any Gross-Up Payments made with respect to such Section
409A Payments,” is hereby deleted.

The Restated Agreement, as amended by this Amendment, shall remain in full force
and effect in accordance with the terms and conditions thereof.  This Amendment
may be executed in several counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Executive, and, pursuant to due authorization from its
Board of Directors, Sempra Energy have caused this Amendment to be executed as
of the day and year first written above.

SEMPRA ENERGY










____________________________________

G. Joyce Rowland

Senior Vice President, Human Resources







_____________________________________

DATE







EXECUTIVE:







_____________________________________

DONALD E. FELSINGER







_____________________________________

DATE






